DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/13/22 have been fully considered but they are not persuasive. The Applicant argues that Kazuno fails to teach side-sitting detection based on the determination of center-of-gravity alone and therefore does not read on the claims. The Examiner respectfully disagrees. It is first noted that the claims are written in an open-ended comprising fashion and do not preclude the use of other detection means as long as the claimed detection means is utilized. In this case Kazuno clearly teaches that the system utilizes center-of-gravity to determine the body motion and side-sitting (see Paragraphs 84, 86, 113 and 114 previously cited). 
The Applicant further argues that Kazuno measures the movement in the wrong direction and further uses weight in its calculation and therefore can not read on the claims.  The Examiner respectfully disagrees. It is first noted that the claims are written in an open-ended comprising fashion and do not preclude the use of other detection means as long as the center of gravity and distance are utilized. Second, the claim requires notifying if the person has movement or not, and further notifying whether or not the person is in the edge area.  In this case Kazuno clearly teaches that the system utilizes center-of-gravity to determine the body motion and side-sitting (see Paragraphs 84, 86, 113 and 114 previously cited).  Kazuno further discloses that the system includes a second determination based on center-of-gravity and further movement greater than or less than a distance and then selects which alarm to signal based on the results (see Paragraphs 113-116).  This clearly reads on the broad limitations of the claim.  
Therefore, the rejections stand.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuno et al. (U.S. Pub. 2009/0260158 hereinafter “Kazuno”) in view of Raymann et al. (U.S. Pub. 2016/0270721 hereinafter “Raymann”).
Regarding claim 1, Kazuno discloses a present-in-bed state monitoring system configured to monitor a present-in-bed state of a subject on a bed (e.g. Abstact), the system comprising: a plurality of load detectors configured to be provided on the bed or under legs of the bed to detect a load of the subject (e.g. 3-1 to 3-4); a controller configured to control the present-in-bed monitoring system to (e.g. ¶77):  a center of gravity position of the subject based on the detected load of the subject (e.g. ¶86); determine whether or not the center of gravity position is in an edge area of the bed (e.g. ¶¶ 84, 86); and determine whether or not the subject has a body motion based on the waveform (e.g. ¶¶ 84, 86); and a notifying unit configured to perform a notification about the present-in-bed state of the subject based on a determination result of the determining of whether or not the subject has the body motion and a determination result of the determining of whether or not the center of gravity position is in the edge area of the bed, wherein the controller is further configured to cause the notifying unit to perform the notification based on the determination result of the determining of whether or not the subject has the body motion and the determination result of the determining of whether or not the center of gravity position is in the edge area of the bed (e.g. Fig. 13; ¶144), and  wherein the controller causes the notifying unit to perform a first notification in a case that the center of gravity position is determined to be in the edge area of the bed and the subject has determined to have the body motion, and causes the notifying unit to perform a second notification different from the first notification in a case that the center of gravity position is determined to be in the edge area of the bed and the subject is determined not to have the body motion (e.g. Fig. 9; Second Determination Unit; ¶¶113-116).  Kazuno discloses the claimed invention except for the system using the load sensors to determine respiration.  However, Raymann teaches a similar load sensor bed system that teaches determining movement and respiration and separating them via amplitude as set forth in the Paragraphs 12, 14, 42 and 61-62 to provide a means for receiving a single signal and extracting separate physiological signals from it.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Kazuno, with the respiratory data and movement analysis as taught by Raymann, since such a modification would provide the predictable results of analyzing the already sensed load sensor data for respiratory signals in order to change the criteria for notification in accordance with the accuracy of the determined motion and respiratory information.
Regarding claim 3, meeting the limitations of claim 1 above, Kazuno further discloses wherein the body motion determining unit controller determines whether or not the subject has a large body motion involving a movement of a trunk of the subject, and the notification control unit controller causes the notifying unit to perform the first notification in a case that the center of gravity position determining unit determines that the center of gravity position is determined to be in the edge area of the bed and the body motion determining unit determines that the subject is determined to have the large body motion (e.g. see Fig. 9; First and Second Determination Units; ¶113).
Regarding claim 5, meeting the limitations of claim 1 above, Raymann further discloses wherein the controller is further configured to determine whether or not the subject is present on the bed based on the respiratory waveform (e.g. see ¶14; “no movement/ no user”).
Regarding claim 6, meeting the limitations of claim 1 above, Kazuno further discloses a monitor configured to perform the notification by an image, and a speaker configured to perform the notification by an audio (e.g. 25). 
Regarding claim 7, meeting the limitation of claim 1 above, Kazuno further discloses a bed system comprising: a bed (e.g. see Fig. 1); and the present-in-bed state monitoring system as defined in claim 1 (see Rejection of claim 1 above).
Regarding claim 8, meeting the limitations of claim 1 above, Raymann further discloses determining a respiratory rate based on the waveform (e.g. ¶¶7 and 82).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REX R HOLMES/Primary Examiner, Art Unit 3792